

Exhibit 10.3

VIACOM INC.
2011 RSU PLAN FOR OUTSIDE DIRECTORS


(Effective as of January 1, 2011; as Amended and Restated as of November 13,
2013)
ARTICLE I
GENERAL
Section 1.1 Purpose.
The purpose of the Viacom Inc. 2011 RSU Plan for Outside Directors (the “Plan”)
is to benefit and advance the interests of Viacom Inc., a Delaware corporation
(the “Company”), and its subsidiaries by obtaining and retaining the services of
qualified persons who are not employees of the Company or its subsidiaries to
serve as directors and to induce them to make a maximum contribution to the
success of the Company and its subsidiaries.
Section 1.2 Definitions.
As used in the Plan, the following terms shall have the following meanings:
(a)    “Annual RSU Grant” shall have the meaning set forth in Section 2.1(a).
(b)    “Award” shall mean any Director RSU or Dividend Equivalent.
(c)    “Board” shall mean the Board of Directors of the Company.
(d)    “Class B Common Stock” shall mean the shares of Class B Common Stock, par
value $0.001 per share, of the Company.
(e)    “Code” shall mean the Internal Revenue Code of 1986, as amended,
including any successor law thereto, and the rules and regulations promulgated
thereunder from time to time.
(f)    “Company” shall have the meaning set forth in Section 1.1.
(g)     “Deferred Compensation Plan” means the Viacom Inc. Deferred Compensation
Plan for Outside Directors, as may be amended from time to time.
(h)    “Director RSUs” shall mean a contractual right granted to a Participant
pursuant to Article II to receive shares of Class B Common Stock, subject to the
terms and conditions set forth in the Plan. Director RSUs shall be settled
exclusively in Class B Common Stock, with fractional shares payable in cash.
(i)    “Dividend Equivalent” shall mean a right to receive a payment based upon
the value of the regular cash dividend paid on a specified number of shares of
Class B Common Stock as set forth in Article III below. Payment in respect of
Dividend Equivalents upon settlement shall be in shares of Class B Common Stock
except as set forth in Article III below.
(j)    “Effective Date” shall mean the effective date of the Plan provided for
in Article VIII below.

1

--------------------------------------------------------------------------------



(k)    “Elective RSU Grant” shall have the meaning set forth in Section 2.1(c).
(l)    “Fair Market Value” of a share of Class B Common Stock on a given date
shall be the closing price on such date on the NASDAQ Global Select Market or
other principal stock exchange on which the Class B Common Stock is then listed,
as reported by The Wall Street Journal (Northeast edition) as the 4:00 p.m. (New
York time) closing price or as reported by any other authoritative source
selected by the Company. If such date is not a business day on which the Fair
Market Value can be determined, then the Fair Market Value shall be determined
as of the last preceding business day on which the Fair Market Value can be
determined.
(m)    “Outside Director” shall mean any member of the Board who is not an
employee of the Company or any of its Subsidiaries.
(n)    “Participant” shall mean any Outside Director to whom Awards have been
granted under the Plan.
(o)    “Plan” shall have the meaning set forth in Section 1.1.
(p)    “Stock Option Plan” shall mean the Viacom Inc. 2011 Stock Option Plan for
Outside Directors.
(q)    “Stock Unit Account” shall have the meaning assigned to such term in the
Deferred Compensation Plan.
(r)    “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).
(s)    “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity all or a portion of the assets or equity of which is acquired by the
Company, with which the Company merges or otherwise combines or from which the
Company is spun-off or otherwise separated.
Section 1.3 Administration of the Plan.
The Plan shall be administered by the members of the Board who are not Outside
Directors and such Board members shall determine all questions of
interpretation, administration and application of the Plan. References in the
Plan to actions or determinations by the Board will be understood to mean
actions or determinations by those members of the Board responsible for
administering the Plan. Such Board members' determinations shall be final and
binding in all matters relating to the Plan.
Section 1.4 Eligible Persons.
Awards shall be granted only to Outside Directors.
Section 1.5 Class B Common Stock Subject to the Plan.
Subject to adjustment in accordance with the provisions of Article IV hereof,
the maximum number of shares of Class B Common Stock that may be issued under
the Plan, when aggregated with the number of shares of Class B Common Stock that
may be issued under the Stock Option Plan, shall be

2

--------------------------------------------------------------------------------



500,000 shares. Any shares of Class B Common Stock underlying Substitute Awards
shall not be counted against this limit. The shares of Class B Common Stock
shall be made available from authorized but unissued shares of Class B Common
Stock or from shares of Class B Common Stock issued and held in the treasury of
the Company. The settlement of any Awards under the Plan in any manner shall
result in a decrease in the number of shares of Class B Common Stock which
thereafter may be issued for purposes of this Section 1.5 by the number of
shares issued upon such settlement. Shares of Class B Common Stock with respect
to which Awards lapse, expire or are cancelled without being settled or are
otherwise terminated may be regranted under the Plan.
ARTICLE II
RESTRICTED SHARE UNITS
Section 2.1 Grants of Restricted Share Units; One-Time Settlement Election.
(a)    Beginning on January 31st of 2014 and on January 31st of each subsequent
year until the Plan terminates in accordance with the terms hereof, each Outside
Director shall automatically be granted a number of Director RSUs determined by
dividing (i) $150,000 by (ii) the Fair Market Value of one share of Class B
Common Stock on the date of grant (an “Annual RSU Grant”).
(b)    The Annual RSU Grants shall not be prorated and persons who become
Outside Directors after the date of a particular Award shall first become
eligible to receive an Award under the Plan as of the date of the next Annual
RSU Grant.
(c)    On the first day of each calendar quarter, each Outside Director who has
made an election under the Deferred Compensation Plan to defer fees in the form
of Director RSUs shall automatically be granted a number of Director RSUs
determined by dividing (i) the dollar amount of the balance in such Outside
Director’s Stock Unit Account as of the first day of such calendar quarter, as
determined under Section 3(b) of the Deferred Compensation Plan by (ii) the Fair
Market Value of one share of Class B Common Stock on the first day of such
calendar quarter (an “Elective RSU Grant”).
(d)    In addition to shares delivered in settlement of Annual RSU Grants and
Elective RSU Grants, shares subject to the Plan shall be available to satisfy
the Company’s obligations pursuant to Section 3(c) of the Deferred Compensation
Plan and pursuant to Article III hereof.
(e)    The Company shall periodically issue (or arrange for the issuance of)
statements or other communications to Participants advising them of grants and
vesting of Director RSUs.
Section 2.2 Vesting.
Director RSUs shall be settled only to the extent the Participant is vested
therein. Subject to Section 2.3(b), each Annual RSU Grant shall vest on the
first anniversary of the relevant date of grant. Each Elective RSU Grant shall
be vested in full upon grant.
Section 2.3 Settlement of Restricted Share Units.
(a)    Settlement. All restrictions contained in the Plan or any supplemental
documentation relating to Director RSUs shall lapse as follows: (i) in the case
of Annual RSU Grants, on the date on which Director RSUs included in the
relevant Annual RSU Grant vest; and (ii) in the case of Elective RSU Grants, on
the applicable payment date determined in accordance with the Outside Director’s
payment election made pursuant to the Deferred Compensation Plan. Upon the lapse
of such restrictions,

3

--------------------------------------------------------------------------------



Director RSUs shall be payable in shares of Class B Common Stock, with any
fractional shares payable in cash, and shall be evidenced in such manner as the
Board in its discretion shall deem appropriate, including, without limitation,
book-entry registration. Any fractional shares of Class B Common Stock to which
a Participant becomes entitled shall not be settled by delivery of shares but
instead shall be paid in cash, based on the Fair Market Value of the Class B
Common Stock on the date of payment.
(b)    Settlement in the Event of Termination of Services. If the services of a
Participant as a director of the Company terminate for any reason, the
Participant shall forfeit all unvested Director RSUs as of the date of such
event.
(c)    Deferral of Settlement. Notwithstanding Section 2.3(a), a Participant may
elect to defer settlement of any or all Director RSUs included in an Annual RSU
Grant to a date subsequent to the vesting date of such Director RSUs, provided
that such election to defer is made no later than December 31 of the taxable
year prior to the year in which the Outside Director performs the services for
which such Director RSUs are granted. Settlement of any such deferred Director
RSUs shall be made in a single distribution or three or five annual installments
in accordance with the Participant's deferral election. The single distribution
or first annual installment, as applicable, will be payable on the later of
(i) six months following the date of the Participant's termination of services
as a director of the Company for any reason or (ii) January 31 of the calendar
year following the calendar year in which the Participant's services as a
director of the Company terminate for any reason.
ARTICLE III
DIVIDEND EQUIVALENTS
Section 3. Dividend Equivalents.
(a)    General. The Participant shall be entitled to receive Dividend
Equivalents on the Director RSUs in the event the Company pays a regular cash
dividend with respect to the Class B Common Stock. The Company shall maintain a
bookkeeping record that credits the dollar amount of the Dividend Equivalents to
a Participant's account on the date that it pays such regular cash dividend on
the shares of Class B Common Stock.
(b)    Dividend Equivalents on Annual RSU Grants. Dividend Equivalents shall
accrue on the Director RSUs included in Annual RSU Grants until the Director
RSUs vest. Except to the extent that the Participant has made a deferral
election pursuant to Section 2.3(c) above, upon vesting the Dividend Equivalents
shall be paid in shares of Class B Common Stock determined by dividing (i) the
aggregate amount credited in respect of such Dividend Equivalents by (ii) the
Fair Market Value on the vesting date, with any fractional shares resulting from
this calculation paid in cash. If, however, the Participant has made an election
to defer settlement of Director RSUs, then the Dividend Equivalents related to
such Director RSUs will not be paid when the Director RSUs vest but instead will
be credited to the Participant’s account as additional whole and/or fractional
Director RSUs based on the Fair Market Value of the Class B Common Stock on the
vesting date and will be settled when the related Director RSUs are settled.
Payment of Dividend Equivalents that have been credited to the Participant's
account will not be made with respect to any Director RSUs that do not vest and
are cancelled. If the Participant elects to defer settlement of the Director
RSUs included in an Annual RSU Grant pursuant to Section 2.3(c) above, the
Participant will continue to earn Dividend Equivalents on the deferred Director
RSUs (including any deferred Director RSUs that resulted from crediting Dividend
Equivalents on the vesting date, or any subsequent date, pursuant to this
Section 3(b)) through the settlement date. All such Dividend Equivalents
credited to the Participant's account with respect to deferred Director RSUs
shall be converted, on the first day of the first calendar quarter commencing
after the dividend payment date (or if the dividend payment

4

--------------------------------------------------------------------------------



date is the first day of a calendar quarter, on the dividend payment date), into
additional whole and/or fractional Director RSUs, based on the Fair Market Value
of the Class B Common Stock on such first day of the relevant calendar quarter.
Such additional Director RSUs shall be deferred subject to the same terms and
conditions (including payment schedule) as the Director RSUs to which the
Dividend Equivalents originally related.
(c)    Dividend Equivalents on Elective RSU Grants. Dividend Equivalents shall
accrue on Director RSUs included in Elective RSU Grants through the relevant
settlement date. All such Dividend Equivalents credited to the Participant's
account shall be converted, as of the first day of the first calendar quarter
commencing after the dividend payment date (or if the dividend payment date is
the first day of a calendar quarter, on the dividend payment date), into
additional whole and/or fractional Director RSUs, based on the Fair Market Value
of the Class B Common Stock on such first day of the relevant calendar quarter.
Such additional Director RSUs shall be subject to the same terms and conditions
(including payment schedule) as the Director RSUs to which the Dividend
Equivalents originally related.
(d)    Settlement of Cash Balance. The aggregate dollar amount of Dividend
Equivalents on deferred Director RSUs and Director RSUs included in Elective RSU
Grants that have not yet converted to additional Director RSUs at the time any
such Director RSUs are settled shall be paid in shares of Class B Common stock
determined by dividing (i) the aggregate amount of such unconverted Dividend
Equivalents credited on the Director RSUs that are being settled by (ii) the
Fair Market Value on the settlement date, with any fractional shares resulting
from this calculation paid in cash.
ARTICLE IV
EFFECT OF CERTAIN CORPORATE CHANGES
In the event of any merger, consolidation, stock‑split, dividend (other than a
regular cash dividend), distribution, combination, recapitalization,
reclassification, reorganization, split-off or spin-off that changes the
character or amount of the shares of Class B Common Stock or any other changes
in the corporate structure, equity securities or capital structure of the
Company, the Board shall make such proportionate adjustments to (i) the number
and kind of securities subject to any outstanding Awards, (ii) the number and
kind of securities subject to the Annual RSU Grants and Elective RSU Grants, and
(iii) the maximum number and kind of securities available for issuance under the
Plan referred to in Section 1.5, in each case, as it deems appropriate. The
Board may, in its sole discretion, also make such other adjustments as it deems
appropriate in order to preserve, but not increase, the benefits or potential
benefits intended to be made available hereunder upon the occurrence of any of
the foregoing events. The Board's determination as to what, if any, adjustments
shall be made shall be final and binding on the Company and all Participants.
Adjustments under this Article shall be conducted in a manner consistent with
any adjustments under the Stock Option Plan.
ARTICLE V
SUBSTITUTE AWARDS
Notwithstanding any terms or conditions of the Plan to the contrary, the Board
may provide for Substitute Awards under the Plan upon assumption of, or in
substitution for, outstanding awards previously granted to a director by a
company or other entity all or a portion of the assets or equity of which is
acquired by the Company, with which the Company mergers or otherwise combines or
from which the Company is spun-off or otherwise separated. Notwithstanding any
terms or conditions of the Plan to the contrary, Substitute Awards may have
substantially the same terms and conditions, including

5

--------------------------------------------------------------------------------



without limitation provisions relating to vesting, expiration, payment,
forfeiture, and the consequences of termination of employment and changes in
control, as the awards that they replace.
ARTICLE VI
MISCELLANEOUS
Section 6.1 No Right to Re-election.
Nothing in the Plan shall be deemed to create any obligation on the part of the
Board to nominate any of its members for re-election by the Company's
stockholders, nor confer upon any Participant the right to remain a member of
the Board for any period of time, or at any particular rate of compensation.
Section 6.2 Restriction on Transfer.
The rights of a Participant with respect to any Awards under the Plan shall not
be transferable by the Participant to whom such Awards are granted, except
(i) by will or the laws of descent and distribution, (ii) upon prior notice to
the Company, for transfers to members of the Participant's immediate family or
trusts whose beneficiaries are members of the Participant's immediate family,
provided, however, that such transfer is being made for estate and/or tax
planning purposes without consideration being received therefor, (iii) upon
prior notice to the Company, for transfers to a former spouse incident to a
divorce or (iv) for such other transfers as the Board may approve, subject to
any conditions and limitations that it may, in its sole discretion, impose.
Section 6.3 Stockholder Rights.
No grant of an Award under the Plan shall entitle a Participant, a Participant's
estate or a permitted transferee to any rights of a holder of shares of Class B
Common Stock, except upon the delivery of shares through book-entry registration
upon settlement of an Award and as provided in Section 2.3.
Section 6.4 No Restriction on Right of Company to Effect Corporate Changes.
The Plan shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company, or any issue of stock
or of options, warrants or rights to purchase stock or of bonds, debentures,
preferred or prior preference stocks whose rights are superior to or affect the
shares of Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for shares of Class B Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
Section 6.5 Headings.
The headings of articles and sections herein are included solely for convenience
of reference and shall not affect the meaning of any of the provisions of the
Plan.
Section 6.6 Governing Law.
The Plan and all rights hereunder shall be construed in accordance with and
governed by the laws of the State of Delaware.

6

--------------------------------------------------------------------------------



ARTICLE VII
AMENDMENT AND TERMINATION
The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, including, without limitation, amend the
provisions for determining the amount of Director RSUs to be issued to an
Outside Director, provided, however, that any amendment which under the
requirements of applicable law or under the rules of the NASDAQ Global Select
Market or other principal stock exchange on which the shares of Class B Common
Stock are then listed must be approved by the stockholders of the Company shall
not be effective unless and until such stockholder approval has been obtained in
compliance with such law or rule; and no alteration, amendment, suspension or
termination of the Plan that would adversely affect a Participant's rights under
the Plan with respect to any Award made prior to such action shall be effective
as to such Participant unless he or she consents thereto, provided, however,
that no such consent shall be required if the Board determines in its sole
discretion that any such alteration, amendment, suspension or termination is
necessary or advisable to comply with any law, regulation, ruling, judicial
decision or accounting standards or to ensure that Director RSUs or Dividend
Equivalents are not subject to federal, state or local income tax prior to
settlement.
ARTICLE VIII
EFFECTIVE DATE
The Effective Date of the Plan is January 1, 2011 and stockholder approval of
the Plan will be sought prior to that date. Unless earlier terminated in
accordance with Article VII above, the Plan shall terminate on the fifth
anniversary of the Effective Date, and no further Awards may be granted
hereunder after such date.

7